     Case 2:15-cr-00187-MLCF-JVM Document 191 Filed 01/19/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION


v.                                                         NO. 15-187


WESLEY YOUNGER                                             SECTION “F”


                            ORDER AND REASONS

      Before the Court is the defendant Wesley Younger’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).           For the

reasons that follow, the motion is DENIED.

                                     I.

      Where compassionate release would otherwise be statutorily

justified, 18 U.S.C. § 3582(c)(1)(A) enables courts to “reduce [a

defendant’s] term of imprisonment”

      upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the
      receipt of such request by the warden of the defendant’s
      facility, whichever is earlier. 1




1    As the Fifth Circuit has observed, this provision imposes a
“mandatory claim-processing rule” that a “court must enforce” when
“properly raised” by the Government. See United States v. Franco,
973 F.3d 465, 468 (5th Cir. 2020) (quoting Pierre-Paul v. Barr,
930 F.3d 684, 692 (5th Cir. 2019)).
                                     1
      Case 2:15-cr-00187-MLCF-JVM Document 191 Filed 01/19/21 Page 2 of 3



       Here, the Director of the Bureau of Prisons has not brought

this motion on Younger’s behalf.          As such, the Court may only grant

the motion if - among other reasons - Younger has complied with

the statute’s administrative exhaustion provisions, which require

him    to   urge   the   Bureau     of   Prisons    to   bring     a    motion    for

compassionate release on his behalf before bringing his own motion.

       Specifically,     as   the   Fifth     Circuit    confirmed      in Franco,

§ 3582(c)(1)(A)      authorizes      courts    to   assess   the       merits    of   a

compassionate release motion brought on a defendant’s own volition

only “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such request by the warden of the defendant’s facility.”

Id. (emphasis added).

       Neither exhaustion scenario is applicable here.                  Indeed, the

only contacts with the Bureau of Prisons Younger referenced in his

motion were a September 5, 2020 petition for “early release to

home confinement,” and a subsequent request for an explanation of

the Bureau’s reasons for denying that petition. 2 As the Government



2    Months after filing his motion, on January 15, 2021, Younger
brought to the Court’s attention two additional administrative
requests, dated November 7, 2020 and November 14, 2020. In both
requests, Younger sought an “immediate recommendation for
emergency immediate release.” See Suppl. Mem., Exs. A, B. The
record is thus clear that Younger made both such requests after
filing the motion at hand, and that neither such request urged the
                                         2
   Case 2:15-cr-00187-MLCF-JVM Document 191 Filed 01/19/21 Page 3 of 3



notes, petitioning the Bureau for early release to home confinement

is not the same as urging the Bureau to “bring a motion [for

compassionate release] on the defendant’s behalf,” and courts have

repeatedly drawn a legally significant distinction between such

actions.   See, e.g., United States v. Rodriguez, 2020 WL 5369400,

at *2 n.2 (E.D. La. Sept. 8, 2020) (observing that “requests for

compassionate release and for home confinement are distinct in

kind”). The latter action is what the statute specifically demands

- and what Congress has seen fit to require of defendants in

Younger’s position.

     As a result, the record before the Court suggests that Younger

has failed to exhaust his administrative remedies, which “presents

a glaring roadblock foreclosing compassionate release at this

point.”    See United States v. Raia, 954 F.3d 594, 597 (5th Cir.

2020).

                              *     *    *

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file

after exhausting all applicable administrative remedies.

                           New Orleans, Louisiana, January 19, 2021


                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE

Bureau of Prisons to “bring a motion [for compassionate release]
on [Younger’s] behalf.”
                                    3
